FILED
                            NOT FOR PUBLICATION                             APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANTHONY LEON GREENHILL,                          No. 12-57027

               Petitioner - Appellant,           D.C. No. 2:12-cv-04244-JFW

  v.
                                                 MEMORANDUM*
FRANCISCO J. QUINTANA,

               Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Federal prisoner Anthony Leon Greenhill appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2241 habeas petition. We have

jurisdiction under 28 U.S.C. § 1291. We review the denial of a section 2241

habeas petition de novo and factual findings for clear error, see Reynolds v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Thomas, 603 F.3d 1144, 1148 (9th Cir. 2010), abrogated on other grounds by

Setser v. United States, 132 S. Ct. 1463 (2012), and we affirm.

      Greenhill contends that he is entitled to credit toward his federal sentence for

time he served in state custody. The district court did not clearly err in concluding

that Greenhill was in state custody serving a 12-month parole revocation sentence

between January 11, 1994, and January 11, 1995. Accordingly, Greenhill is not

entitled to any credit against his federal sentence for this period. See 18 U.S.C.

§ 3585(b); Allen v. Crabtree, 153 F.3d 1030, 1033 (9th Cir. 1998) section 3585(b)

disallows double crediting for time served).

      We reject Greenhill’s contention that he is entitled to nunc pro tunc

designation because that determination is left to the discretion of the Bureau of

Prisons. See Reynolds, 603 F.3d at 1151-52.

      AFFIRMED.




                                           2                                    12-57027